DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-15 are allowed. 
The present invention is directed to training a neural network for use as a trained model inn controlling or monitoring a physical system. Each independent claim identifies the uniquely distinct features:
an input interface configured to access model data defining a Bayesian neural network, and training data including video or image sensor measurements and associated states of the environment or the robot or vehicle; 
a processor subsystem configured to train the Bayesian neural network based on the training data by: 
recursively integrating out weights of the Bayesian neural network from an input layer to an output layer of the Bayesian neural network to obtain a marginal likelihood function of the Bayesian neural network; and 
maximizing the marginal likelihood function to tune hyperparameters of priors of the integrated-out weights of the Bayesian neural network so as to obtain a trained Bayesian neural network, wherein the marginal likelihood function is maximized by minimizing a loss function which includes: 
i) a data fit term expressing a fit to the training data, and 

The present invention is directed to training a neural network for use as a trained model inn controlling or monitoring a physical system. Each independent claim identifies the uniquely distinct features:
an input interface configured to access input data representing at least video or image sensor measurement, and model data defining a trained Bayesian neural network as obtained by the training system; 
an output interface to an output device which is used in the control or the monitoring of the robot or vehicle; 
a processor subsystem configured to: 
use the input data as input to the trained Bayesian neural network to obtain an inference of a state of the environment or the robot or vehicle and a quantification of an inference uncertainty of the inference, and 
based on the inference and the guantification of the inference uncertainty of the inference, generate output data for the output device for controlling or monitoring the robot or vehicle; 
wherein the inference system is further configured to, using the output interface, provide the output data to the output device.

The closest prior art, US 9,582,080 (“Tilton et al.”), fail to anticipate or render obvious at least the above limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664